                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division



ANTHONY ANTONIO JENKINS,

       Petitioner,
y                                                                    Civil Action No. 3:18CV268

UNITED STATES OF AMERICA,

       Respondent.

                                  MEMORANDUM OPINION

       Petitioner, a former federal inmate proceeding pro se, filed a petition under 28 U.S.C.
§ 2241. In his 28 U.S.C. § 2241 Petition, Petitioner asserts that his sentence as a career offender
is illegal because he lacks valid predicate felony offenses to enhance his sentence. (ECF No. 1, at
6-7 (as paginated by CM/ECF).) Since the filing of his § 2241 Petition, Petitioner has been
released from custody and is, therefore, no longer serving the sentence that Petitioner attacks in
his § 2241 Petition. Accordingly, by Memorandum Order entered on December 13, 2019, the
Court directed Petitioner, within eleven (11) days ofthe date of entry hereof, to show cause why
the present action should not be dismissed as moot. See Spencer v. Kemna,523 U.S. 1,10(1998);
Wallace v. Jarvis,423 F. App'x 328,328(4th Cir. 2011)(citations omitted). The Court explained
that a failure to file a proper response would result in the dismissal of the action. See Fed. R. Civ.
P. 41(b). Tbe Court also indicated that Petitioner appeared to no longer be interested in litigating
his § 2241 Petition since he had not contacted the Court since his release.
      More than eleven (11) days have elapsed since the entry of the December 13, 2019

Memorandum Order, and Petitioner has not responded. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.

      An appropriate Order shall accompany this Memorandum Opinion.


                                                     Roderick C. Young
Date: January 77 ,2020                               United States Magistrate Judg
Richmond, Virginia
